NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2006-7374


                              ROSAURO G. BALBOA,

                                                            Claimant-Appellant,


                                          v.


               R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.



      Rosauro G. Balboa, of Angeles City, Philippines, pro se.

       Phyllis Jo Baunach, Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen,
Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Michael G. Daugherty,
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2006-7374

                                 ROSAURO G. BALBOA,

                                                  Claimant-Appellant,

                                             v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                  Respondent-Appellee.

                            ___________________________

                            DECIDED: February 8, 2007
                            ___________________________


Before LOURIE, BRYSON, and DYK, Circuit Judges.

PER CURIAM.

                                        DECISION

       Rosauro G. Balboa appeals from an order of the United States Court of Appeals

for Veterans Claims (“the Veterans Court”) affirming a decision of the Board of

Veterans’ Appeals that rejected Mr. Balboa’s claim to service connection for a

respiratory disease, to include pulmonary tuberculosis. Because Mr. Balboa’s claims on

appeal are not within this court’s jurisdiction, we dismiss the appeal.

                                     BACKGROUND

       Mr. Balboa served on active duty in the United States Army from July 1946 to

March 1949. Service records indicate that on or about January 19, 1949, Mr. Balboa

was admitted to a hospital on Okinawa and that he was returned to duty on or about
February 8, 1949. The records do not state the nature of the illness that resulted in his

confinement, and it appears that other records pertinent to Mr. Balboa’s medical history

may have been destroyed in a fire.

      In September 1992, Mr. Balboa applied for service connection for respiratory

disease, claiming that he received treatment for pulmonary tuberculosis during his 1949

stay in the Okinawa hospital. The Board of Veterans’ Appeals denied that request,

finding that there was insufficient evidence to support his claim. Mr. Balboa filed a

notice of disagreement with that decision and submitted additional evidence. Among

the items of evidence he submitted was an affidavit from a fellow service member who

stated that he had visited Mr. Balboa during his period of hospitalization and that Mr.

Balboa was confined in a tuberculosis ward at that time.

      In August 2000, the Board considered the additional evidence and concluded

that Mr. Balboa had failed to show that he had tuberculosis in service or that that the

disease became manifest within the three-year presumptive period following his service

that would establish service connection for tuberculosis.     See 38 C.F.R. §§ 3.307,

3.371. Mr. Balboa subsequently challenged the August 2000 decision, claiming that it

constituted clear and unmistakable error. The Board concluded that the August 2000

decision “was not inconsistent with evidence then of record; and it is not shown that the

applicable statutory and regulatory provisions existing at the time were either not

considered or were misapplied.” Mr. Balboa appealed that decision to the Veterans

Court, which upheld the Board’s decision.       Mr. Balboa now seeks review of the

Veterans Court’s decision.




2006-7374                                  2
                                      DISCUSSION

       Although Mr. Balboa asserts that the Veterans Court decision was based on a

misapplication of the relevant statutes and regulations, the substance of his appeal is

that the underlying factual determinations made by the Board of Veterans’ Appeals were

erroneous. He argues that the Board erred in disregarding the statement of a fellow

service member who claimed to have visited him in the tuberculosis ward of the

Okinawa hospital where he was confined in 1949. He also argues that the Board erred

when it failed to find clear and unmistakable error based on other evidence he offered

about later treatment he received for his pulmonary condition. The Board held that Mr.

Balboa’s evidence, all of which consisted of lay evidence and none of which directly

established the nature of his condition in 1949, was insufficient to establish service

connection for his disability.

       The Board’s assessment of the proffered evidence and its conclusion that the

evidence was insufficient to meet Mr. Balboa’s burden to establish service connection

were purely factual determinations.       In reviewing the Board’s determination, the

Veterans Court analyzed the evidence presented by Mr. Balboa in detail. Based on its

review of the Board’s ruling, the Veterans Court rejected Mr. Balboa’s argument that the

Board erred in concluding that Mr. Balboa’s evidence did not support his contention that

the earlier ruling on his claim constituted clear and unmistakable error.

       In his brief in this court, Mr. Balboa makes reference to several statutes,

regulations, and constitutional provisions. In substance, however, his arguments simply

challenge the Board’s conclusions as to the weight to be given the evidence that he

offered in support of his effort to reopen his claim. Pursuant to 38 U.S.C. § 7292, we




2006-7374                                    3
have no jurisdiction to hear challenges to factual determinations, nor do we have

jurisdiction to entertain challenges to the application of law to fact. Mr. Balboa has not

raised any legal issue regarding the interpretation of a statute, regulation, or

constitutional provision that was resolved against him by the Veterans Court. Instead,

he has simply challenged the Board’s conclusion as to the weight of the evidence in the

case. Because we lack jurisdiction to address such claims, we dismiss Mr. Balboa’s

appeal.




2006-7374                                   4